Citation Nr: 1632134	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-10 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for service-connected residuals of prostate cancer for the period prior to February 9, 2012, and an increased rating in excess of 40 percent thereafter.  

2.  Entitlement to service connection for bilateral leg blood clots.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for residuals of prostate cancer and assigned a 10 percent rating, effective April 15, 2010, and which denied entitlement to service connection for bilateral leg blood clots and bilateral hearing loss.  

In May 2012, during the pendency of the appeal, the RO increased the evaluation for the Veteran's prostate cancer residuals from 10 to 40 percent, effective February 9, 2012.  As the grant of a 40 percent rating, effective February 9, 2012, does not constitute a full grant of the benefit sought, the issue of entitlement to an increased rating for service-connected prostate cancer residuals remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for a TDIU where a veteran claims that his service-connected disability prevents him from working.  In this case, the record raises a TDIU issue.  According to an October 2015 notice of disagreement pertaining to claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities and to aid and attendance allowance, the Veteran has "been bothered by prostate surgery in 2008" and "never went back to work after that."  As this statement suggests that the Veteran is unable to work due to his service-connected prostate cancer residuals, the Board has characterized the issues on appeal so as to include a claim of entitlement to a TDIU.  
The Board also notes that while the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, in addition to entitlement to aid and attendance allowance, were certified to the Board in June 2016, the Veteran requested a hearing with respect to his appeals of these issues.  The Board observes that according to a May 2016 letter from VA, the Veteran has been placed on a list of persons waiting to appear for a Travel Board hearing.  Given the pending hearing request, and the fact that the RO has taken action to schedule the requested hearing, these issues are not yet ripe for appellate review and will not be further addressed herein.  

The issue of entitlement to service connection for tinnitus has been raised by the record in a September 2012 brief from the Veteran's representative, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to an increased rating for service-connected residuals of prostate cancer and to service connection for bilateral leg blood clots and bilateral hearing loss.  Additionally, as noted above, the record raises the issue of entitlement to a TDIU.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

	Increased Rating for Prostate Cancer Residuals

As set forth in the Veteran's February 2012 notice of disagreement, the Veteran maintained that he was entitled to an increased rating for service-connected prostate cancer residuals, as his symptoms included needing to void every hour to hour and a half, and he was experiencing bladder leakage, which required that he change bladder leakage pads at least twice per day.  In a May 2015 application for service connection for peripheral neuropathy of the bilateral upper and lower extremities and for aid and attendance allowance, the Veteran noted that due to incontinence associated with his prostate cancer residuals, he used six to nine bladder leakage pads per day.  An October 2015 notice of disagreement pertaining to the Veteran's claims for service connection and for aid and attendance allowance provides that he was using nine to twelve bladder leakage pads per day due to incontinence associated with his prostate cancer residuals.  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to increased rating claims, while the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when the record indicates that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

The Board observes that the Veteran was last afforded a VA examination for his prostate cancer residuals in September 2010.  According to the September 2010 examination report, the Veteran's urinary symptoms included urinary urgency, dribbling, daytime voiding intervals of two to three hours, and nighttime voiding twice per night on average; however, the examiner noted that there was no urinary leakage.  Following the September 2010 VA examination, a March 2015 private treatment record from Spectrum Health pertaining to the Veteran's upper extremities provides that the Veteran denied any bowel or bladder incontinence.  However, as noted above, based on the Veteran's most recent statement of record pertaining to his condition, he was using nine to twelve urinary pads per day due to incontinence associated with his prostate cancer residuals.  Given the findings in the September 2010 VA examination report, the length of time since the VA examination, the March 2015 private treatment record, and the Veteran's contentions, the Board finds that a new VA examination is necessary to determine the current nature and severity of the Veteran's prostate cancer residuals prior to adjudicating the instant claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Snuffer, 10 Vet. App. at 403.  

A review of the record indicates that there may be outstanding VA treatment records pertaining to the Veteran's claim.  Specifically, in the above-noted May 2015 application for service connection, which included a statement regarding his prostate cancer residuals, the Veteran indicated that he had received treatment at the Wyoming VA Outpatient Clinic.  While it appears that the RO attempted to obtain such treatment records, they have not yet been associated with the Veteran's claims file.  Thus, on remand, any outstanding VA treatment records must be obtained and associated with the Veteran's claims file, to include those from the Wyoming VA Health Care Center and associated VA Medical Center.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Additionally, a review of the record demonstrates that pertinent records might be missing from the Veteran's claims file.  While the March 2011 rating decision provides that the evidence of record included Social Security Disability documents, the Veteran's claims file does not currently contain any records from the Social Security Administration (SSA).  In the case of federal records, VA's duty to assist requires it to make as many requests as necessary to secure relevant federal records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2) (stating that VA will end its efforts to obtain federal records only if it concludes that the records sought do not exist or that further efforts to obtain those efforts would be futile).  Accordingly, a remand is necessary to associate with the Veteran's claims file any SSA decisions awarding or denying benefits to the Veteran, in addition to the records upon which SSA based any decision.  

	Service Connection for Bilateral Leg Blood Clots

As set forth in the Veteran's February 2012 notice of disagreement and March 2012 VA Form 9, the Veteran contends that his claimed bilateral leg blood clot disability began during his service in Vietnam, where we received inpatient treatment for cellulitis.  The Veteran maintains that he was treated for cellulitis following surgeries in 2007 and 2011, and that he was later diagnosed with chronic venostasis in his legs.  According to a July 2016 brief from the Veteran's representative, the Veteran currently experiences blood clots in both legs.  

As noted above, VA must provide a medical examination or obtain a medical opinion if necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Here, service treatment records indicate that in November 1968, the Veteran was admitted for twelve days due to swelling, pain, and redness of his bilateral lower legs, and he was diagnosed with cellulitis of the bilateral lower legs.  In a September 2012 brief, the Veteran's representative asserted that cellulitis can cause other problems, such as blood clots in the legs.  In support of this assertion, the Veteran's representative cited to a WebMD article on cellulitis.  Private treatment records from Dr. Quimby note that the Veteran has a past history of blood clots, and those from Spectrum Health note a past medical history of deep vein thrombosis.  In light of this history and the Veteran's contentions, a VA examination is warranted to identify any pertinent diagnoses and to address the etiology of any identified disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

	Service Connection for Bilateral Hearing Loss

As set forth in a September 2012 brief from the Veteran's representative, the Veteran contends that he is entitled to service connection for bilateral hearing loss, as his current hearing loss is due to serving as a combat engineer during active military duty.  

The Veteran was afforded a VA audiology examination in September 2010.  Although the examiner found that the Veteran had bilateral sensorineural hearing loss, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  Instead, the examiner concluded that the Veteran's bilateral hearing loss was more likely than not due to his extensive history of occupational noise exposure in civilian life and, given the Veteran's age, presbycusis.  In rendering such opinion, the examiner relied, in part, on a lack of evidence to establish chronicity or continuity of care.  

The Board observes that the Veteran's July 1967 report of medical examination on entrance into service includes two sets of audiometric findings; however, the examiner appears to have only referenced one set of findings.  Particularly given that the examiner noted that the Veteran entered active military service with pre-existing bilateral high-frequency sensorineural hearing loss according to his pure tone, air conduction thresholds, a medical opinion that acknowledges both sets of findings is warranted prior to adjudicating the Veteran's claim.  

The Board notes that, prior to November 1967, service department audiometric results were reported using standards set forth by the American Standard Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Since VA's current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is based on ISO-ANSI units, military audiograms dated before November 1967 must be converted from ASA to ISO-ANSI units prior to making findings related to a claimed hearing loss disability.  ASA units are converted to ISO-ANSI units by adding 15 decibels to the finding at 500 Hz; 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz; and 5 decibels to the finding at 4000 Hz.  Given that the Veteran's July 1967 report of medical examination on entrance to service is dated prior to November 1967, and there is no indication that ISO-ANSI standards were used, it is assumed that audiometric findings in the report used the ASA standard.  Moreover, it appears that the September 2010 examiner used ASA units in rendering his findings, as the values regarding the Veteran's in-service audiometric tests match one set of audiometric test results in the Veteran's July 1967 report of medical examination.  On remand, the examiner must convert military audiograms dated before November 1967 from ASA to ISO-ANSI units.  

Finally, as set forth in September 2012 and July 2016 briefs, the Veteran's representative maintains that in rendering his opinion, the September 2010 VA examiner relied on speculation regarding the Veteran's occupational noise exposure and hearing on separation from service, and failed to consider medical literature indicating that noise exposure can lead to delayed onset of noise-induced hearing loss later in life.  With respect to occupational noise exposure, the Veteran's representative noted that during the Veteran's time as a factory production worker, many of the Veteran's positions did not require hearing protection.  With respect to his arguments regarding causes of hearing loss and delayed onset of noise-induced hearing loss, the Veteran's representative cited to a 2005 VA-sponsored study by the Institute of Medicine, "Noise and Military Service," in addition to articles from WebMD and the National Institutes of Health.  Given the September 2010 examination report and the Veteran's representative's contentions, the Board finds that a new VA examination is warranted to determine the nature and etiology of the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As noted above, the AOJ must also attempt to obtain any outstanding medical treatment and SSA records on remand.  

	TDIU

As stated in the Introduction section, the Board has determined that a claim for a TDIU is part of the Veteran's pending increased rating claim.  However, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:  

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, associate any outstanding treatment records from the Wyoming VA Health Care Center and associated VA Medical Center.  The Veteran is also invited to submit any hearing tests results that he had during his post-service employment at Gerber Products.

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Perform an SSA inquiry to determine whether there are any records that exist but have not yet been associated with the claims file, to include any administrative decision(s) on any application for SSA disability benefits and all underlying medical records in SSA's possession.  If the search for such records yields negative results, the claims file must be properly documented as to the unavailability of these records.  Associate all SSA inquiries, records requests, and responses received with the claims file.  

3.	After completing the development requested in numbers (1) and (2), afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected prostate cancer residuals.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the examination report should comply with all appropriate protocols for rating prostate cancer residuals.  

The examiner should also address all current functional impairment from the Veteran's prostate cancer residuals, to include any impact on occupational functioning, even if the Veteran is retired or otherwise not currently working.   

A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested in numbers (1) and (2), afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed bilateral leg blood clots disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:  

(a)  The examiner should identify, with specificity, all diagnoses pertaining to the Veteran's claimed bilateral leg blood clots disability.  If no current diagnoses are identified, the examiner should address the above-referenced private treatment records noting a past medical history of blood clots and deep vein thrombosis.  

(b)  For each condition that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition is caused by, or otherwise etiologically related to, the Veteran's active military service.  

In rendering such opinion, the examiner should consider and address the medical literature cited in the Veteran's representative's September 2012 brief regarding cellulitis and blood clots.  
            
A complete rationale should be provided for any opinion expressed.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

5.	After completing the development requested in numbers (1) and (2), afford the Veteran a VA audiological examination with an appropriate medical examiner to determine the nature and etiology of his claimed bilateral hearing loss disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, including pure tone threshold and Maryland CNC testing, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiry:  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss disability is caused by, or otherwise etiologically related to, his active military service.  

In rendering such opinion, the examiner should convert any military audiograms dated before November 1967 from ASO to ISO-ANSI units.  ASA units are converted to ISO-ANSI units by adding 15 decibels to the finding at 500 Hz; 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz; and 5 decibels to the finding at 4000 Hz.  The examiner should also address both sets of audiometric findings contained in the Veteran's July 1967 report of medical examination.  

The examiner should also consider and address the medical literature cited in the Veteran's representative's September 2012 brief.  

A complete rationale should be provided for any opinion expressed, including any opinion regarding occupational noise exposure and/or the Veteran's hearing on separation from service.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

6.	Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16.  

7.	After completing the development requested above, and any other development it deems necessary, the AOJ should readjudicate the issues of entitlement to an increased rating for service-connected residuals of prostate cancer and to service connection for bilateral leg blood clots and bilateral hearing loss, and it should adjudicate the issue of entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

